t c summary opinion united_states tax_court robert b and betty d harris petitioners v commissioner of internal revenue respondent docket no 19681-98s filed date robert d hyde for petitioners martha j weber for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for those years following concessions by the parties the issues for decision are whether the tax_home and principal_place_of_business of robert b harris petitioner was memphis tennessee or los angeles california during whether petitioners are entitled to deductions for home_office expenses under sec_280a for each of the years at issue whether petitioners are entitled to deductions for schedule c expenses for and in excess of amounts allowed by respondent and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules and regulations for each of the years at issue the remaining adjustments in the notice_of_deficiency for the years at issue are computational and will be resolved by the court's holdings on the aforementioned issues in the stipulation of facts respondent conceded a dollar_figure unreported income adjustment for at trial respondent conceded petitioners’ entitlement to a deduction for meals and entertainment_expenses of dollar_figure for on brief petitioners conceded that during and petitioner’s tax_home and principal_place_of_business was los angeles california some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners’ legal residence was memphis tennessee petitioner has a bachelor of science degree in accounting from fast tennessee state university and since the mid-1960's has worked in the field of accounting and tax_return preparation in or petitioner was employed by the internal_revenue_service irs as a revenue_agent in memphis tennessee in the early 1970's he left the irs to work as a comptroller for stax records stax in memphis after about months with stax he left that employment and started a business known as memphis talent consultants to provide business financial and tax_advice to recording artists during the 1970's and 1980's petitioner traveled to various cities in the united_states including nashville tennessee los angeles california washington d c and detroit michigan in an attempt to attract clients for his consulting business from the early to mid-1980's petitioner rented an apartment in nashville where he set up an office in the living and dining room areas he used the apartment bedrooms as living quarters when he stayed overnight in nashville that office was closed during or during the late 1980's and early 1990's petitioner had various clients in memphis and los angeles for whom he performed business consulting tax_advice and return preparation during these years petitioner traveled to los angeles from memphis once or twice a year during petitioner decided to resume his activity at nashville petitioner began renting a condominium there in late also during one of his los angeles clients isabell records inc d b a bellmark records bellmark began experiencing financial success with one of its recordings and thus had an increasing need for petitioner’s services due to the prospect of bellmark’s increasing revenues the owner of bellmark alexander bell mr bell requested during the latter part of that petitioner devote his full time to bellmark matters and that petitioner remain in los angeles to be on call for mr bell and bellmark mr bell believed that bellmark was on the verge of generating significant revenues which had not previously been the case and he wanted petitioner to work full time in setting up an accounting department structuring business administration policies and so forth after discussing the matter with his wife petitioner betty d harris petitioner agreed to work for bellmark full time and live in los angeles provided that he would be compensated dollar_figure per year for his services plus expenses no time limitation was placed on this arrangement rather the arrangement between petitioner and bellmark was to last for an indefinite period of time mr bell anticipated that it would take a minimum of to months to structure accounting and administrative departments and have them running smoothly enough that petitioner’s full-time presence and participation would no longer be required during and petitioner worked for bellmark in los angeles and days respectively he was paid dollar_figure for his los angeles work during however he did not receive the agreed upon compensation_for or moreover petitioner was not reimbursed by bellmark for any expenses_incurred in the years at issue nevertheless petitioner continued to devote the majority of his time to bellmark in the hopes of eventually receiving such moneys on their joint federal_income_tax return for petitioners included a schedule c profit or loss from business schedule c in connection with petitioner’s financial and tax consultant business that schedule c included the following income and expenses the principal reason why petitioner was not compensated and reimbursed was that some of the recordings of bellmark contained the musical talents of several artists and each of those artists was entitled to royalties an element which was apparently not anticipated by mr bell or petitioner and that apparently heavily drained bellmark’s resources income gross_receipts dollar_figure cost_of_goods_sold gross_income s dollar_figure bxpenses advertising sdollar_figure car and truck expenses dollar_figure insurance dollar_figure legal professional dollar_figure office expense dollar_figure rent or lease vehicles dollar_figure rent or lease other dollar_figure repairs maintenance dollar_figure supplies dollar_figure travel dollar_figure meals entertainment dollar_figure other expenses dollar_figure total expenses dollar_figure net profit dollar_figure includes los angeles apartment rental payments and dollar_figure per day claimed as per_diem for days away from home fifty percent of dollar_figure expenses consisted of expenses for equipment miscellaneous parking telephone and dues subscriptions petitioners also included schedules c with their and joint federal_income_tax returns for the schedule c included income gross_receipts dollar_figure cost_of_goods_sold -q- other income dollar_figure gross_income dollar_figure bxpenses advertising sdollar_figure car and truck expenses dollar_figure insurance dollar_figure legal professional dollar_figure office expense dollar_figure rent or lease other dollar_figure supplies dollar_figure travel dollar_figure meals entertainment dollar_figure other expenses dollar_figure total expenses dollar_figure net_loss dollar_figure t fifty percent of dollar_figure expenses consisted of expenses for dues subscriptions equipment lodging miscellaneous parking security and telephone for petitioners reported the following schedule c income and expenses income gross_receipts dollar_figure cost_of_goods_sold --oq- other income -q- gross_income dollar_figure bxpenses car and truck expenses sdollar_figure insurance dollar_figure legal professional dollar_figure office expense dollar_figure rent or lease other dollar_figure supplies dollar_figure travel dollar_figure meals entertainment dollar_figure utilitie sec_3 dollar_figure other expenses dollar_figure total expenses dollar_figure net_loss dollar_figure t fifty percent of dollar_figure expenses consisted of expenses for dues publications lodging miscellaneous parking security shipping postage and telephone in the notice_of_deficiency respondent made the following adjustments to petitioners’ income and expenses for each of the years at issue adjustments schedule c exp dollar_figure dollar_figure dollar_figure unreported income --q- dollar_figure --q- one-half se tax big_number total adjustments dollar_figure dollar_figure dollar_figure in the explanation of items the disallowed deductions totaled dollar_figure however in the statement of income_tax changes the adjustment to income was dollar_figure the record does not contain an explanation for this 90-cent discrepancy for dollar_figure of the deductions claimed on schedule c were allowed and the dollar_figure total adjustments shown above for include dollar_figure claimed by petitioner for los angeles expenses that he listed on schedule c as cost_of_goods_sold for the total schedule c expenses was dollar_figure respondent allowed dollar_figure and disallowed dollar_figure for respondent disallowed all the deductions claimed on schedule c as a result of these adjustments respondent determined that petitioners were liable for additional self-employment taxes and the accuracy-related_penalty under sec_6662 for each of the years in question in the stipulation of facts respondent conceded an unreported income adjustment of dollar_figure for at trial respondent conceded that petitioners were entitled to schedule c deductions for meals and entertainment_expenses prior to the percent limitation totaling dollar_figure for on brief petitioners conceded that during and petitioner’s principal_place_of_business or tax_home was los angeles california the first issue is whether the tax_home or principal_place_of_business of petitioner was memphis tennessee or los angeles california during petitioners contend the tax_home ‘ since petitioners conceded that petitioner’s tax_home for and was los angeles petitioners are not entitled to the claimed deductions for away from home expenses relating to petitioner’s employment in los angeles for those years this would include for dollar_figure apartment rental expenses and an dollar_figure per_diem amount for meals prior to the 50-percent limitation as well as approximately dollar_figure of travel_expenses for car rental and air travel between los angeles and memphis continued -- - during was memphis and thus expenses_incurred in los angeles are deductible conversely respondent contends that petitioner’s tax_home during was los angeles and as such petitioners are not entitled to deduct expenses_incurred in los angeles that year for petitioners reported dollar_figure for petitioner’s los angeles apartment rent and dollar_figure as per_diem expense for meals away from home which they subtracted from gross_receipts as cost_of_goods_sold on schedule c of their return additionally petitioners deducted the following expenses in connection with petitioner’s los angeles activities dollar_figure of their total car and truck expenses dollar_figure of their total rent or lease for car rental expenses dollar_figure of their total travel_expenses which represented dry cleaning in los angeles and airline tickets between memphis and los angeles and dollar_figure of their total meals and entertainment_expenses prior to the 50-percent limitation during petitioner was in los angeles days continued petitioners failed to satisfy the strict substantiation requirements of sec_274 with respect to travel_expenses between los angeles and memphis particularly the business_purpose for such travel see infra and for dollar_figure for meals prior to the 50-percent limitation dollar_figure for car and truck expenses and dollar_figure of travel_expenses for car rental -tt is notable that petitioner was also in los angele sec_281 continued deductions are a matter of legislative grace see 292_us_435 petitioners bear the burden of proving that petitioner's tax_home was not in los angeles during see rule a 290_us_111 72_tc_190 affd 662_f2d_253 4th cir the cost of goods purchased for resale in a taxpayer's business is an offset to gross_receipts in computing gross_income see 88_tc_654 petitioner's purported travel_expenses are not cost_of_goods_sold but are expenses that would reduce petitioner's income if at all as a deduction pursuant to sec_162 thus we shall discuss the cost_of_goods_sold and deductions together a taxpayer ordinarily may not deduct a personal_expense see sec_262 sec_162 however allows a taxpayer to deduct traveling expenses_incurred while away from home a taxpayer may deduct a traveling expense under sec_162 a if the following three conditions are satisfied the expense must be reasonable eg lodging transportation fares and food it must be incurred while away from home and it must be an ordinary_and_necessary_expense incurred in the pursuit of a trade_or_business see commissioner v flowers u s continued and days during and respectively the rationale in allowing such a deduction is to alleviate the burden falling upon a taxpayer whose business requires that he or she incur duplicate living_expenses see 55_tc_783 49_tc_557 whether the taxpayer satisfies the three recited conditions is purely a question of fact see commissioner v flowers supra pincite see also 411_f2d_537 9th cir affg 48_tc_308 for purposes of sec_162 generally a taxpayer’s tax_home is the vicinity of his principal_place_of_business rather than the location of his personal_residence see 74_tc_578 kroll v commissioner supra pincite however an exception to this general_rule exists where a taxpayer's employment in another area is temporary as opposed to indefinite see 358_us_59 86_tc_589 a taxpayer's tax_home is his or her personal_residence if the employment at a different location is temporary ie the taxpayer's presence at the other location is considered to be away from home and the taxpayer may deduct the expenses associated with traveling to and living at a temporary job site see kroll v commissioner supra pincite a taxpayer's tax_home is the location of his or her employment if the employment is indefinite or permanent ie the taxpayer's presence at a second location is not considered away from home see id a place of business is a temporary place of business if the employment is such that termination within a short_period of time can be foreseen see 13_tc_129 conversely employment is categorized as indefinite substantial or indeterminate if its termination cannot be foreseen within a fixed or reasonably short_period of time see 54_tc_355 affd f 2d 6th cir employment which is temporary may become indefinite due to changed circumstances or the passage of time see 66_tc_467 when that occurs the location of the taxpayer's employment becomes his or her tax_home see kroll v commissioner supra pincite whether a taxpayer’s employment is temporary or indefinite is a question of fact see peurifoy v commissioner supra pincite cf 283_f2d_491 9th cir revg 32_tc_1368 however a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 petitioners contend that even though petitioner’s employment in los angeles eventually lasted several years it was temporary during because at that time it could not have reasonably been foreseen nor was it intended by the parties that petitioner would work in los angeles for more than year the record of this case however proves otherwise mr bell who testified at trial anticipated in late that petitioner’s full-time services in los angeles would be required for at least to months in order to develop a rolls royce accounting department for bellmark moreover both petitioner and mr bell agreed that the compensation arrangement of dollar_figure per year plus living_expenses was an open-ended arrangement on which no time limitation was placed the court is satisfied that it was certainly foreseeable in late that petitioner’s full-time services in los angeles would be reguired beyond a period of year additionally petitioner’s full-time services in los angeles did exceed or extend beyond year on this record the court holds that petitioner’s employment in los angeles during was indefinite and not temporary since petitioner conducted business activities in both los angeles and memphis during the court deems it prudent to also examine whether petitioner's principal_place_of_business during was los angeles or memphis in the event that a taxpayer possesses two places of business or employment separated by considerable distances his choice of one as his tax_home carries little weight instead courts often apply an objective test in which they consider the length of time spent at each -- - location the degree of activity in each place and the relative proportion of taxpayer's income derived from each place see 490_f2d_1249 6th cir revg tcmemo_1972_154 64_tc_175 affd 532_f2d_1088 6th cir 16_tc_332 sargent v commissioner tcmemo_1984_390 although no single factor is dispositive particular emphasis sometimes is placed on the amount of time spent by a taxpayer at a given location see markey v commissioner supra pincite in general a taxpayer is required to establish his tax_home at his major duty post so as to minimize the amount of business travel away from home that must be undertaken see 411_f2d_537 9th cir affg 48_tc_308 petitioner spent days in los angeles during but only days in memphis petitioner's degree of activity in connection with bellmark in los angeles during far exceeded the degree of any other activity conducted by petitioner during that year including any memphis activity petitioner's nearly full-time efforts during were devoted to bellmark in los angeles finally petitioner earned dollar_figure from his los angeles activity for but only dollar_figure from his memphis activity in that year thus the court finds that petitioner's principal_place_of_business during was los angeles -- - on this record the court holds that petitioner’s tax_home during was los angeles petitioners are not entitled to deduct the los angeles living_expenses of petitioner or expenses for travel between los angeles and memphis during that year respondent is sustained on this issue the second issue is whether petitioners are entitled to deductions for home_office expenses under sec_280a for each of the years at issue for and petitioners claimed various expenses on schedule c that petitioners contend were in conjunction with an office petitioner maintained in their personal_residence at memphis the claimed expenses were expense insurance dollar_figure --- dollar_figure telephone dollar_figure --- dollar_figure security -- dollar_figure dollar_figure utilities -- -- dollar_figure t petitioners deducted of their total homeowner’s insurance and percent of their total telephone expenses to the extent that the per_diem amount deducted by petitioners for dollar_figure x days dollar_figure exceeded the number of days petitioner was in los angeles - days and would thus be attributable to other cities petitioners failed to produce evidence that would satisfy the strict substantiation requirements of sec_274 with respect to these expenses additionally with respect to travel_expenses between los angeles and memphis petitioners failed to produce evidence to satisfy the strict substantiation reguirements of sec_274 particularly in connection with the business_purpose for such travel see discussion infra petitioners deducted percent of their total home- security expenses petitioners deducted percent of their total homeowner’s insurance percent of their total telephone expenses percent of their total home-security expenses and percent of their total utilities petitioners contend that petitioner maintained office space in three separate areas of their personal_residence for the purpose of conducting a tax_return preparation business a room directly adjacent to the front entry hall of petitioners’ home was a waiting room and a smaller room directly adjacent thereto adjacent to the kitchen and eating area was an office additionally a room adjacent to the guest bedroom and bathroom was a computer and files room other than the described rooms petitioners’ home consisted of a garage utility room kitchen eating area family room master bedroom master bathroom guest bedroom and guest bathroom under sec_162 a taxpayer is permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a a however deductions associated with a home_office are generally disallowed unless the home_office is used exclusively and regularly as the principal_place_of_business of the taxpayer respondent contends that the residence areas claimed by petitioners as a home_office for petitioner’s tax_return preparation business were not used -- - exclusively or regularly for such activity nor did these areas constitute petitioner’s principal_place_of_business where a taxpayer’s business is conducted in part in the taxpayer’s residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a a as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location see 506_us_168 whether the functions or activities performed at the home are necessary to the business is relevant but not controlling the location at which goods and services are delivered to customers generally will be regarded as an important indicator of the principal place of the taxpayer’s business and is given great weight in most cases see id pincite the relative importance of business activities engaged in at the home may be substantially outweighed by business activities engaged in at another location the supreme court has stated if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer’s residence where the most important functions of the business are undertaken id pincite one of petitioners’ memphis neighbors jerrel walker mr walker testified that petitioner prepared his tax returns during each of the years at issue mr walker contacted petitioner both at his memphis residence and in los angeles during the years at issue mr walker verified that the room in petitioners’ home claimed as an office contained a desk and file cabinets and the waiting room had a dining room table also mr walker and petitioners were personal friends and he visited petitioners’ home on social occasions a business contact of petitioner’s david porter mr porter testified that petitioner had prepared his tax returns for many years and that he had visited petitioners’ memphis residence for such purposes however mr porter had business meetings with petitioner at locations outside of petitioners’ home including but not limited to los angeles and the memphis international airport during the years at issue mr porter frequently contacted petitioner by telephone in both los angeles and nashville in a tax_return preparation business the most important function is the delivery of the completed return to the taxpayer for signature and filing no matter how much preparatory work is performed none is of any value unless the completed return is - - delivered to the taxpayer who then executes and files the same see 113_tc_106 the delivery of a completed return is the service for which petitioner would ultimately have been paid however no evidence was produced to show where or in what manner petitioner delivered completed tax returns to his clients however it is clear from the record that petitioner spent the substantial majority of his time during each of the years at issue conducting his tax_return preparation business at locations other than memphis tennessee primarily at los angeles thus most of petitioner’s business activities were performed outside of his claimed home_office at memphis on this record the court finds that the areas of petitioners’ memphis residence that they claim constituted a home_office were not used exclusively and regularly in petitioner’s tax_return preparation business during or moreover the court finds that petitioners’ home was not petitioner’s principal_place_of_business during any of the years at issue conseguently respondent is sustained on the disallowance of the home_office expenses claimed by petitioners for and ’ for and portions of the claimed telephone expenses consisted of monthly payments to cellular one of memphis for a mobile phone all checks to cellular one were signed by continued --- - the third issue is whether petitioners are entitled to deductions for other schedule c expenses for and in excess of amounts allowed by respondent the remaining schedule c expenses for each of the years at issue mainly constitute expenses in connection with petitioner’s business activities at memphis and nashville tennessee as well as certain other various business_expenses the amounts disallowed by respondent are as follows expense car truck dollar_figure --- dollar_figure legal prof dollar_figure dollar_figure dollar_figure office -- -- dollar_figure rent or lease dollar_figure dollar_figure dollar_figure supplies -- -- dollar_figure travel dollar_figure dollar_figure dollar_figure meals ent dollar_figure zi dollar_figure dollar_figure other dollar_figure dollar_figure dollar_figure prior to the 50-percent limitation consists of dollar_figure for equipment dollar_figure for miscellaneous dollar_figure for parking and dollar_figure for dues publications consists of dollar_figure for lodging and dollar_figure for miscellaneous consists of dollar_figure for dues publications dollar_figure for lodging dollar_figure for miscellaneous dollar_figure for parking and dollar_figure for shipping postage ‘ continued petitioner wife and were written on petitioners’ joint checking account petitioners produced no evidence to show that this cellular phone was used in connection with any business activity of petitioner as noted earlier to qualify for deduction an expense must be both ordinary and necessary within the meaning of sec_162 a see 308_us_488 whether an amount claimed constitutes an ordinary and necessary business_expense is a question of fact to be determined from the evidence presented with the burden being on the taxpayer see rule a 290_us_111 allen v commissioner tcmemo_1988_166 additionally a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is permitted to estimate an allowable_amount see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred for at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite however in the case of travel_expenses specifically including meals_and_lodging while away from home as well as in - - the case of entertainment_expenses and expenses with respect to listed_property sec_274 overrides the so-called cohan doctrine see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements for deductions related to travel entertainment gifts and listed_property as defined in sec_280f passenger automobiles are listed_property under sec_280f sec_274 denies these deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift thus under sec_274 deductions for automobile expenses travel_expenses and meals and entertainment_expenses may not be estimated instead the taxpayer must provide adequate_records or corroborate testimony with other evidence of the schedule c expenses at issue the following are subject_to the strict substantiation requirements of sec_274 -- - expense car truck dollar_figure --- dollar_figure travel dollar_figure dollar_figure dollar_figure meals ent dollar_figure dollar_figure dollar_figure other parking dollar_figure --- dollar_figure lodging -- dollar_figure dollar_figure in support of these expenses petitioners produced various receipts and statements purporting to show the actual expenditures however petitioners failed to produce credible_evidence if any evidence at all as to the business_purpose of each expense moreover petitioners failed to introduce evidence establishing the business relationship to petitioner with any persons purportedly being entertained or using the facilities or property rented by petitioner petitioners’ evidence with respect to these expenses does not satisfy the stringent substantiation requirements of section z274 d moreover as noted earlier the court cannot allow or estimate an allowable deduction for any of these expenses under the cohan_rule thus the court holds that petitioners are not entitled to deduct any of the claimed expenses for the years at issue in excess of what was allowed by respondent as stated previously respondent conceded that petitioners are entitled to deductions for meals and entertainment_expenses prior to the 50-percent limitation totaling dollar_figure for this amount will be taken into continued - - the following claimed schedule c expenses are not subject_to the substantiation requirements of sec_274 but are nevertheless deductible only if they are ordinary and necessary under sec_162 and not personal expenses under sec_262 expense legal prof dollar_figure dollar_figure s dollar_figure office -- -- dollar_figure rent or lease dollar_figure dollar_figure dollar_figure supplies -- -- dollar_figure other equipment dollar_figure --- --- misc dollar_figure dollar_figure dollar_figure dues sub dollar_figure -- dollar_figure shipping --- --- dollar_figure for petitioners deducted legal and professional expenses of dollar_figure petitioners submitted copies of canceled checks dated date to pamela shell in the amount of dollar_figure and date to raymond a harris in the amount of dollar_figure both checks were signed by petitioner however neither check listed in the memo section the reason or purpose for the payment no evidence was presented to show the relationship of the payees to petitioner’s business activities or to show that the payments were incurred in carrying on petitioner’s trade_or_business thus the court holds that these expenses have not been substantiated under sec_162 and are not deductible continued account in a rule computation - - for petitioners deducted legal and professional expenses of dollar_figure of which respondent allowed dollar_figure the remaining dollar_figure amount was disallowed in the notice_of_deficiency in support of the deductibility of this dollar_figure petitioners produced canceled checks showing the following payments date payee amount susan javellana s betty crutcher jim costa tanya l lynch antonio cristi tanya oliver vanessa m taylor titi oconnor total dollar_figure all of these checks were signed by petitioner however none listed a notation in the memo section as to the purpose or reason for payment nor whether the payees were attorneys moreover no evidence was presented to show the relationship of most of these payees to petitioner’s business activities finally no evidence was presented that would indicate these payments were incurred in petitioner’s trade_or_business thus the court holds that these expenses are not deductible for petitioners deducted dollar_figure in legal and professional expenses all of which was disallowed by respondent -- p7 - in support of the deductibility of this amount petitioners produced canceled checks showing the following payments date payee amount ron lawson s dollar_figure seymour rosenberg dollar_figure aaa auto club south dollar_figure sam's club dollar_figure total s dollar_figure the check to ron lawson was signed by petitioner however the others were signed by petitioner wife and were written on petitioners’ joint account the check to ron lawson listed no notation in the memo section the checks to sam's club and aaa auto club south respectively listed 9-digit and 11-digit numbers in the memo section which appear to be account numbers the check to seymour rosenberg has a notation of business advice in the memo section no evidence was presented to show the relationship of ron lawson or seymour rosenberg to petitioner’s business activities moreover no evidence was presented that would indicate any of these payments was incurred in petitioner’s trade_or_business the court holds that these expenses are not deductible the remaining rent or lease expenses at issue ie dollar_figure for dollar_figure for and dollar_figure for constitute amounts paid_by petitioner for rental property in nashville tennessee throughout the years at issue petitioner rented a - - condominium pincite south timber drive in nashville petitioner began renting this condominium during the latter part of petitioner contends he used this condominium as an office during the years at issue even though he was in nashville only days days and days respectively for the years and petitioner contends he maintained this office as a point_of_contact in nashville for potential clients the condominium was located in a residential area of nashville petitioner claims that he set up the downstairs portion of the condominium as an office and kept an air mattress upstairs where he slept when he stayed overnight in nashville there was a telephone and answering machine but no fax machine or copy machine in the condominium petitioner contended that no one lived in the condominium when he was not in nashville petitioner testified that a woman named debra push ms push who petitioner identified as a songwriter would occasionally check the mail and answering machine for petitioner when he was not in nashville ms push was not compensated monetarily for this service the court notes however that petitioner incurred additional lodging_expenses in nashville during the years at issue at embassy suites crowne plaza wyndham garden hotels and similar establishments ’ petitioner testified that the reason for incurring these additional lodging sometimes these expenses were dollar_figure or more per night - - expenses was that his condominium wasn’t up to snuff to the point that he was comfortable meeting there with new clients or other clients he wanted to impress ms toya turney ms turney of the nashville electric service nes who was called by respondent testified based on the records of nes that ms push had electrical power activated in her name pincite south timber drive on date the records of nes further reflected that up until the trial date of this case on date ms push’s utility account pincite south timber drive remained active finally ms turney testified that the nes electricity usage records for south timber drive indicated that someone was living at that location during each of the years at issue this testimony contradicts petitioner's testimony that he used this property only to days per year on this record the court finds that the amounts expended by petitioner during and for the rental of a condominium pincite south timber drive in nashville were not ordinary and necessary expenses_incurred in the conduct of petitioner's trade_or_business thus the court holds these expenses are not deductible by petitioners for petitioners deducted other expenses of dollar_figure for equipment dollar_figure for miscellaneous and dollar_figure for dues and subscriptions the equipment expenses consisted of several - - amounts paid to unidentified recipients for unidentified merchandise or services dollar_figure paid to a pharmacy for unidentified merchandise dollar_figure paid to an unidentified recipient for reading glasses dollar_figure to costco wholesale for sheets pillows a rug and some kitchen supplies and oscar dollar_figure to costco for unidentified merchandise the miscellaneous expenses included dollar_figure paid to this court for a johnson - filing fee dollar_figure to the city of los angeles for an undisclosed purpose a dollar_figure automatic teller machine withdrawal dollar_figure for a one-way greyhound bus ticket for petitioner wife from nashville to memphis and dollar_figure to the u s postal service petitioners failed to prove that any of these expenses were ordinary and necessary expenses_incurred in the conduct_of_a_trade_or_business of petitioner moreover with respect to the dollar_figure for dues and subscriptions petitioners produced no evidence to show that this amount was actually expended thus the court holds that petitioners are not entitled to deduct any of these expenses the court surmises that this was some type of oscar de la renta merchandise which would indicate that it was either housewares such as sheets or towels clothing or fashion accessories jewelry perfume or a similar item that would be personal in nature i no documentary proof was submitted to show that any of the remaining claimed amount was actually expended - - for petitioners deducted other miscellaneous expenses of dollar_figure these expenses consisted mainly of a dollar_figure payment to bellmark for an undisclosed purpose as well as payments by petitioner wife to the u s postal service a dollar_figure dollar_figure for a frequent flyer guide a dollar_figure credit payment to avis ’ card late fee dollar_figure for a federal express package from al bell and a dollar_figure credit card charge for farm gusher in tijuana mexico totaling dollar_figure none of these expenses was established as an ordinary_and_necessary_expense incurred in the conduct_of_a_trade_or_business conseguently petitioners are not entitled to deduct these expenses for petitioners deducted office expenses of dollar_figure supplies expenses of dollar_figure miscellaneous expenses of dollar_figure dollar_figure for dues and publications and dollar_figure for shipping and postage the claimed office expenses consisted mostly of several amounts paid to unidentified recipients for unidentified merchandise or services four rolls of film purchased from a kroger grocery store a watch battery plastic tape a padlock and other merchandise purchased from a staples office supply store the claimed supplies expenses consist of amounts paid to sam’s club for unidentified merchandise the notation bellmark was listed in the memo section of this canceled check - - the only evidence presented with respect to miscellaneous expenses of dollar_figure consisted of dollar_figure paid to the u s postal service and dollar_figure to seessel’s grocery store in memphis both checks were signed by petitioner wife and were written on petitioners’ joint checking account the check to seessel’s contained a notation in the memo section that the purchase was for flowers the dues and publications expense consisted of dollar_figure paid to rodale books the shipping and postage expenses consisted of numerous payments to the postal service and mail boxes etc for various mailing and shipping charges as well as for postage stamps at least one shipping charge was from petitioner to petitioners’ daughter the evidence is insufficient to show that any of these expenses were ordinary and necessary expenses_incurred in the conduct_of_a_trade_or_business and therefore these expenses are not deductible on this record the court holds that petitioners are not entitled to schedule c deductions for and in nothing further was submitted with respect to the remaining amount claimed - - excess of the amounts allowed by respondent ' respondent is sustained on this issue the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for each of the years at issue sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see neely v commissioner im some of the claimed deductions were for expenses of bellmark petitioners are not entitled to deduct such expenses both petitioner and mr bell testified that petitioner was to be reimbursed by bellmark for all expenses_incurred by him during the years at issue on behalf of bellmark it is well established that a trade_or_business deduction is not allowable to the extent that an employee is entitled to reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 - - t c negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 b income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 for all years the underpayments resulted from respondent's disallowance of petitioners’ schedule c deductions -- - and additionally in from respondent’s determination of unreported income respondent conceded that petitioners are entitled to deductions for meals and entertainment_expenses totaling dollar_figure for and that petitioners did not have unreported income for petitioners conceded that during and petitioner’s tax_home was los angeles and thus petitioners were not entitled to deduct los angeles living_expenses for those years the remainder of respondent's adjustments at issue for and have been sustained petitioners’ evidence was far short of what was required to sustain the disputed adjustments in the notice_of_deficiency for and furthermore petitioners presented no evidence to show that they used due care in claiming deductions on their returns for and that were subsequently adjusted in the notice_of_deficiency and either conceded by petitioners or sustained by this court in favor of respondent nor did petitioners present evidence to show that they had reasonable_cause to claim such deductions petitioner failed to maintain adegquate books_and_records to reflect his business_expenses for any of the relevant years petitioner was an experienced tax_return_preparer who was or should have been abundantly familiar with the substantiation requirements of sec_274 and the necessity of maintaining - - sufficient books_and_records to accurately reflect his income and expenses moreover petitioner should certainly have been aware of the controlling factors in determining a taxpayer’s tax_home and of the stringent regquirements surrounding a home_office deduction under sec_280a if petitioner had not been familiar with these rules and requirements his many years of experience in preparing returns should have led him to research the law on these matters before filing returns claiming such deductions the court finds that petitioners made an insufficient effort to determine their proper tax_liabilities in filing their returns for and moreover in light of petitioner’s experience knowledge and education the court finds that petitioners’ claiming deductions which were disallowed by respondent and subsequently conceded by petitioners or sustained by this court in favor of respondent did not constitute a reasonable and honest misunderstanding of fact or law on this record the court holds that petitioners negligently or intentionally disregarded rules or regulations with regard to the adjustments in the notice_of_deficiency for and that were either conceded by petitioners or sustained by this court in favor of respondent accordingly the imposition of the accuracy-related_penalties under sec_6662 for and is sustained -- - finally to the extent the court has failed to address any argument of petitioners herein the court concludes such argument is without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
